CONCURRING OPINION BY Judge
LEADBETTER.
Because I agree that the majority, like the trial court in this case, has faithfully applied the principles enunciated by our Supreme Court in In re: Opening a Private Road (O’Reilly), 607 Pa. 280, 5 A.3d 246 (2010) [O’Reilly II ], I concur in the result reached by the court.
I write separately, however, to express my view that in O’Reilly II, the dissent, authored by Mr. Justice Eakin, had it right. First, as there noted, the Private Road Act1 has a long history of constitutional acceptance, and I can discern neither sound policy considerations nor constitutional mandate to justify a change of view. As further noted, the Act is “akin to the common law doctrine of easement by necessity, which has long been used to allow a landlocked landowner to access a public highway over another’s private land when no other relief is available.” 5 A.3d at 259. Is this long established doctrine also to be eviscerated by subjecting it to the “primary and paramount public pur*698pose” limitation? It can hardly be disputed that enabling access to land so that it can be used, occupied and taxed at its true value provides a benefit to the community at large. Indeed, I see little, if any, qualitative difference of public purpose between turning fallow lands into productive ones and eliminating blight by condemning property for development by private entities, a purpose which has clearly been found to pass constitutional muster. See Kelo v. City of New London, 545 U.S. 469, 125 S.Ct. 2655, 162 L.Ed.2d 439 (2005). In many ways, they are simply urban and rural counterparts.
Moreover, as noted by the O’Reilly II dissent, the 2006 amendment to Section 204(b)(9) of the Eminent Domain Code2 shows the General Assembly’s legislative judgment that access to landlocked property serves the public interest. In my view, where both public and private interests are substantially enhanced, any attempt to weigh the value of these benefits to determine which is “paramount” is too much an exercise of comparing apples to oranges. Each involves a panoply of short term and long term, quality of life and financial impacts whose value cannot be compared by any objective measure. In short, if the public obtains a substantial benefit, and just compensation is paid, I believe the constitution is satisfied.
Finally, I agree that putting the burden on our trial courts to look for additional factual indicia of “interconnectedness” between a highway project which landlocked the property and resort to the Act is a burdensome waste of judicial resources, which will be repeated each time one of these cases is filed. I am at a loss to see what additional facts could be found beyond the obvious cause and effect present here, and found insufficient in O’Reilly II. Even if contemplation of resort to the Act at the time of the highway condemnation and prompt action thereon is shown, how do these factors enhance the prospect that the public is the primary and paramount beneficiary of the proposed private road? Once the public has its highway, the subsequent unlocking of landlocked property provides no more benefit to the public than in any other circumstance in which the Act is invoked. In all cases, the petitioner will own property which cannot be used because it is landlocked, and will seek to make his land productive by use of a private road across the land of his neighbor^). This either serves the requisite public purpose or it does not, and it seems to me that, while not declaring the Act per se unconstitutional, O’Reilly II has, for all intents and purposes rendered the Act constitutionally unenforceable.
For this reason, my concern goes beyond a mere disagreement over policy, stare decisis or constitutional theory. We cannot know how many hundreds, or even thousands, of landlocked parcels exist in Pennsylvania. Until O’Reilly II, each citizen who owned such a parcel had a legal right to gain access to his property for the cost of building a private road over neighboring land. Undoubtedly, purchasers of such land paid a price which represented its value depreciated by the financial burden of its lack of access at the time of sale. Nonetheless, with rare exception, the landlocked property had value, and in some cases substantial value, which would have been reflected in the price paid in an arm’s length transaction. Others have had a portion of their property landlocked by an *699exercise of eminent domain, like the highway project in this case. While those owners were surely compensated for the reduction in value of their property, they would not have been paid the full value of the landlocked parcel.
Now, with the stroke of a pen, the O’Reilly II decision has rendered those parcels forever inaccessible and thus unusable and essentially worthless. I believe this to be, in a very real sense, a taking without compensation,3 a constitutional harm which far outweighs the more theoretical countervailing constitutional concerns expressed in O’Reilly II. Accordingly, were we not bound by that holding, I would reverse the trial court and allow this private road action to go forward.
President Judge PELLEGRINI, Judges SIMPSON, LEAVITT, BROBSON, and COVEY join in this Concurring Opinion.

. Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.


. 26 Pa.C.S. § 204(a), (b)(9). This provision states that the prohibition against the use of eminent domain for private purposes does not apply where, ‘‘[t]he property is to be used for any road ... to be acquired to provide access to a public thoroughfare for a property which would be otherwise inaccessible as the result of the use of eminent domain.”


. Further (although not raised by the parties here), I believe that when the O’Reilly property became landlocked, a cause of action accrued under the Private Road Act to its owners and their successors in title. Thus, under the Remedies Clause of the Pennsylvania Constitution, the legislature could not strip away this vested right by repeal of the Act. See Ieropoli v. AC & S Corp., 577 Pa. 138, 842 A.2d 919 (2004); Gibson v. Commonwealth, 490 Pa. 156, 415 A.2d 80 (1980). Long ago our Supreme Court stated:
A law can be repealed by the law giver; but the rights which have been acquired under it, while it was in force, do not thereby cease. It would be an absolute injustice to abolish with the law all the effects it had produced. This is a principle of general jurisprudence; but a right to be within its protection must be a vested right.
Gibson at 83, quoting Lewis v. Pennsylvania R.R. Co., 220 Pa. 317, 69 A. 821 (1908). I believe this principle should not depend upon whether a vested right is abrogated by legislative or judicial action.